Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 02/15/2022 in which the claims 31-35, 37-43, 45-49, 51-53 are pending.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/20220 has been entered.
Response to Arguments
4. 	Applicant’s arguments, see pages 6-13, filed 02/15/2022, with respect to the rejections of independent claims 31, 39, 47 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Nold et al. (US 10,296,128 B1).

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 31-34, 37-42, 45-49, 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Nold et al. (US 10,296,128 B1).

	Regarding claim 31, Gerhardt discloses a system configured to communicate with one or more components of a dwelling (Abstract & Para[0007] teaches of the network accessible system to communicate with remotely operable locks ex: Figs. 12, 14, 15, , 16, 17, 18, 19, 26, 27, 28, 30 teaches of the locking system), the one or more components comprising an alarm (para[0094] – [0096], [0108] & Fig. 17 teaches of arming or disarming an alarm & Para[0154] & Fig. 30 teaches of alarm system 3002), the system comprising: a remotely operable lock coupled to the dwelling (Para[0039] & Fig. 3 teaches of the door lock 102 & Figs. 12, 14, 15, , 16, 17, 18, 19, 26, 27, 28, 30 teaches of the locking system on door); at least one processor (para[0199]- [0201] teaches processor implementation); and at least one storage having encoded thereon executable instructions that, when executed by the at least one processor (Para[0208] – [0210] machine readable medium on which is stored instructions, encoding or carrying instructions for execution by the machine), cause the at least one processor to carry out a method comprising: receiving an unlock transmission from a mobile device instructing the remotely operable lock to unlock (Para [0075] & Fig. 12 teaches mobile device (1200) communicating to locking system (1202) and data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system) &  Para [0154] –[0157] & fig. 30 teaches user from the mobile device(3005) send a command such as lock or unlock to the locking or alarm system (3002) when scanned); controlling the remotely operable lock and the alarm  (para[0045] teaches that the release of the electronic strike on the jamb allows for a door to be opened and any necessary alarm or security systems to be temporarily disabled. para [0094] - [0096] & Fig. 17 FIG. 17 depicts a motion detection system or radio detection locking system detecting a person (1701) through their mobile device (1703), electronic credential or infrared signature (1702) detecting body heat. The detector (1702) in turn relays information of the detection event, including if available information about the person as garnered from their mobile device or electronic credential, to the web service (1704).  This information may be used by the web service for a number of purposes including but not limited to triggering a locking system, arming or disarming an alarm system for appropriate users or notifying a third-party application or service so that it may carry out an action. If the detector (1702) picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures. Para [0108] teaches of the triggers for different commands such as lock or unlock or arm or disarm may be sent to the locking system depending on the user detected to be moving towards or away from the locking system). 
 	Gerhardt does not explicitly disclose and in response to receiving the unlock transmission from the mobile device, controlling the remotely operable lock and the alarm. However Nold discloses and in response to receiving the unlock transmission from the mobile device, controlling the remotely operable lock and the alarm ( Col 9 lines 59 - col 10 lines 6  teaches a  message 140 may indicate the state of automated locks  controlled by the control, for example, stating where a single door is locked or unlocked, providing the state of two locks  on one door, providing the state of  locks on different doors, informing the user  that activating the control 101 may both unlock  a lock  and change an alarm  mode, and so on, col 13 lines 63- col 14 line 3 teaches controller 320 may be able to send requests and instructions to, and receive state updates from, a smart home environment and the various devices and systems which may be components of the smart home environment, such as automated locks, alarms, sensors, and computing devices such as a hub computing device ). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door using involves issuing command for receipt by lock from portable electronic device based on successful authentication of Gerhardt with the method in which user is allowed to visually distinguish between states of the controlled device or system, and determine which instruction will be sent on activation of the control, by observing the properties of the progress indicator of Nold in order to provide a system to control a smart home environment for a person's home, including alarm systems ad locks.

 	Regarding claim 32, Gerhardt further discloses the system, wherein the method further comprises: determining whether the unlock transmission comprises a valid security token (para [0126], [0133], [0137] & [0156] – [0157] teaches users possessing radio tokens data and present their tokens and method used whether the virtual key is from a mobile device & para[0156] & Fig. 30 teaches mobile device (3005) and associated web service (3004), users who already possess radio tokens for the original service may present their token at the newly augmented or replacement reader device (3001) so as to pair their credential with their user account); and controlling the alarm based on the determination (Para[0095]- [0096] & Fig. 17 teaches disabling alarm systems for authenticated users based on the signal of authenticated credential or mobile device (1703) & para[0156] – [0157] & Fig. 30 ). 
 
 	Regarding claim 33, Gerhardt further discloses the system wherein controlling the alarm based on the determination comprises: disabling the alarm based on a determination that the unlock transmission comprises the valid security token (para [0094] – [0095] & Fig. 17 detecting the person (1701) through their mobile device (1703) based on information about the person as garnered from their mobile device arming or disarming alarm system for appropriate users and if detector picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures).

 	Regarding claim 34, Gerhardt discloses the system, wherein the method further comprises: 8463895.1Application No.: 16/908,3584 Docket No.: A1174.70051US01 Preliminary Amendmentdetermining whether a person has crossed one or more virtual fences, the one or more virtual fences delimiting one or more zones at least partially within the dwelling (Para[0104] –[0108] & Fig. 19 teaches of the geo-fences and user detected to be moving towards or away from locking system and the information as to whether the mobile device leaves or enters the geo-fence and a geo-fence could be dynamically generated, as in a radius around a store or point location.  Or a geo-fence can be a predefined set of boundaries, like access-restricted zones or property boundaries.  User-defined geo-fences may also be in use).  

 	Regarding claim 37, Gerhardt further discloses the system, wherein receiving the unlock transmission comprises receiving a wireless communication establishing a connection between the mobile device and the system (Para [0074] & Fig. 12 teaches mobile device (1200) device communicate through cellular, wired, or wireless internet protocols to securely relay data between a web service (1201) and a locking system (1202) & Para [0145] & Fig. 27 teaches of the direct connection between a mobile device (2701) and locking system (2702) and instructions for an initial secured connection to wireless network). 

 	Regarding claim 38, Gerhardt further discloses the system, wherein receiving the unlock transmission from the mobile device comprises receiving the unlock transmission via a server (para [0162] & Fig. 31 teaches operating a remotely operable lock may further comprise, at 3152, controlling the lock in response to a command issued by the web service or portable electronic device using a lock server in communication with the web service or portable electronic device & Para [0187] & Fig. 32E).  

 	Regarding claim 39, Gerhardt discloses a method for controlling a system configured to communicate with one or more components of a dwelling and comprising a remotely operable lock coupled to the dwelling (Abstract teaches systems and methods for controlling a locking mechanism which is provided for operating a remotely operable lock), the one or more components comprising an alarm (para[0094] – [0096], [0108] & Fig. 17 teaches of arming or disarming an alarm & Para[0154] & Fig. 30 teaches of alarm system 3002), the method comprising: receiving an unlock transmission from a mobile device instructing the remotely operable lock to unlock; (Para [0075] & Fig. 12 teaches mobile device (1200) communicating to locking system (1202) and data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system) &  Para [0154] –[0157] & fig. 30 teaches user from the mobile device(3005) send a command such as lock or unlock to the locking or alarm system (3002) when scanned); controlling the remotely operable lock and the alarm  (para[0045] teaches that the release of the electronic strike on the jamb allows for a door to be opened and any necessary alarm or security systems to be temporarily disabled. para [0094] - [0096] & Fig. 17 FIG. 17 depicts a motion detection system or radio detection locking system detecting a person (1701) through their mobile device (1703), electronic credential or infrared signature (1702) detecting body heat. The detector (1702) in turn relays information of the detection event, including if available information about the person as garnered from their mobile device or electronic credential, to the web service (1704).  This information may be used by the web service for a number of purposes including but not limited to triggering a locking system, arming or disarming an alarm system for appropriate users or notifying a third-party application or service so that it may carry out an action. If the detector (1702) picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures. Para [0108] teaches of the triggers for different commands such as lock or unlock or arm or disarm may be sent to the locking system depending on the user detected to be moving towards or away from the locking system).
 	 Gerhardt does not explicitly disclose and in response to receiving the unlock transmission from the mobile device, controlling the remotely operable lock and the alarm. However Nold discloses and in response to receiving the unlock transmission from the mobile device, controlling the remotely operable lock and the alarm ( Col 9 lines 59 - col 10 lines 6  teaches a  message 140 may indicate the state of automated locks  controlled by the control, for example, stating where a single door is locked or unlocked, providing the state of two locks  on one door, providing the state of  locks on different doors, informing the user  that activating the control 101 may both unlock  a lock  and change an alarm  mode, and so on, col 13 lines 63- col 14 line 3 teaches controller 320 may be able to send requests and instructions to, and receive state updates from, a smart home environment and the various devices and systems which may be components of the smart home environment, such as automated locks, alarms, sensors, and computing devices such as a hub computing device ). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door using involves issuing command for receipt by 

	Regarding claim 40, Gerhardt further discloses the method, further comprising: determining whether the  unlock transmission comprises a valid security token (para [0126], [0133], [0137] & [0156] – [0157] teaches users possessing radio tokens data and present their tokens and method used whether the virtual key is from a mobile device & para[0156] & Fig. 30 teaches mobile device (3005) and associated web service (3004), users who already possess radio tokens for the original service may present their token at the newly augmented or replacement reader device (3001) so as to pair their credential with their user account);  and controlling the alarm based on the determination (Para[0095]- [0096] & Fig. 17 teaches disabling alarm systems for authenticated users based on the signal of authenticated credential or mobile device (1703) & para[0156] –[0157] & Fig. 30 ).

 	Regarding claim 41, Gerhardt further discloses the method, wherein controlling the alarm based on the determination comprises: disabling the alarm based on a determination that the  unlock transmission comprises the valid security token (para [0094] – [0095] & Fig. 17 detecting the person (1701) through their mobile device (1703) based on information about the person as garnered from their mobile device arming or disarming alarm system for appropriate users and if detector picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures).

 	Regarding claim 42, Gerhardt further discloses the method, further comprising: determining whether a person has crossed one or more virtual fences, the one or more virtual fences delimiting one or more zones at least partially within the dwelling (Para[0104] –[0108] & Fig. 19 teaches of the geo-fences and user detected to be moving towards or away from locking system and the information as to whether the mobile device leaves or enters the geo-fence and a geo-fence could be dynamically generated, as in a radius around a store or point location.  Or a geo-fence can be a predefined set of boundaries, like access-restricted zones or property boundaries.  User-defined geo-fences may also be in use).  

	 	Regarding claim 45, Gerhardt further discloses the method, wherein receiving the  unlock transmission comprises receiving a wireless communication establishing a connection between the mobile device and the system (Para [0074] & Fig. 12 teaches mobile device (1200) device communicate through cellular, wired, or wireless internet protocols to securely relay data between a web service (1201) and a locking system (1202) & Para [0145] & Fig. 27 teaches of the direct connection between a mobile device (2701) and locking system (2702) and instructions for an initial secured connection to wireless network). 

 	Regarding claim 46, Gerhardt further discloses the method, wherein receiving the unlock transmission from the mobile device comprises receiving the unlock transmission via a server (para [0162] & Fig. 31 teaches operating a remotely operable lock may further comprise, at 3152, controlling the lock in response to a command issued by the web service or portable electronic device using a lock server in communication with the web service or portable electronic device & Para [0187] & Fig. 32E).  

 	Regarding claim 47, Gerhardt discloses a system comprising: a door lock system comprising a remotely operable lock coupled to a dwelling ((Abstract & Para[0007] teaches of the network accessible system to communicate with remotely operable locks ex: Figs. 12, 14, 15, , 16, 17, 18, 19, 26, 27, 28, 30 teaches of the locking system); one or more components of the dwelling, the one or more components comprising an alarm (para[0094] – [0096], [0108] & Fig. 17 teaches of arming or disarming an alarm & Para[0154] & Fig. 30 teaches of alarm system 3002); and a server configured to communicate with the intelligent door lock system, the one or more components, and a mobile device (para [0162] & Fig. 31 teaches operating a remotely operable lock may further comprise, at 3152, controlling the lock in response to a command issued by the web service or portable electronic device using a lock server in communication with the web service or portable electronic device & Para [0187] & Fig. 32E), wherein the server is configured to: 8463895.1Application No.: 16/908,3586 Docket No.: A1174.70051US01 Preliminary Amendment receive an unlock transmission from the mobile device instructing the remotely operable lock to unlock(Para [0075] & Fig. 12 teaches mobile device (1200) communicating to locking system (1202) and data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system) &  Para [0154] –[0157] & fig. 30 teaches user from the mobile device(3005) send a command such as lock or unlock to the locking or alarm system (3002) when scanned); controlling the remotely operable lock and the alarm  (para[0045] teaches that the release of the electronic strike on the jamb allows for a door to be opened and any necessary alarm or security systems to be temporarily disabled. para [0094] - [0096] & Fig. 17 FIG. 17 depicts a motion detection system or radio detection locking system detecting a person (1701) through their mobile device (1703), electronic credential or infrared signature (1702) detecting body heat. The detector (1702) in turn relays information of the detection event, including if available information about the person as garnered from their mobile device or electronic credential, to the web service (1704).  This information may be used by the web service for a number of purposes including but not limited to triggering a locking system, arming or disarming an alarm system for appropriate users or notifying a third-party application or service so that it may carry out an action. If the detector (1702) picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures. Para [0108] teaches of the triggers for different commands such as lock or unlock or arm or disarm may be sent to the locking system depending on the user detected to be moving towards or away from the locking system). 
 	Gerhardt does not explicitly disclose and in response to receiving the unlock transmission from the mobile device, controlling the remotely operable lock and the alarm.  However Nold discloses and in response to receiving the unlock transmission from the mobile device, controlling the remotely operable lock and the alarm (Col 9 lines 59 - col 10 lines 6  teaches a  message 140 may indicate the state of automated locks  controlled by the control, for example, stating where a single door is locked or unlocked, providing the state of two locks  on one door, providing the state of  locks on different doors, informing the user  that activating the control 101 may both unlock  a lock  and change an alarm  mode, and so on, col 13 lines 63- col 14 line 3 teaches controller 320 may be able to send requests and instructions to, and receive state updates from, a smart home environment and the various devices and systems which may be components of the smart home environment, such as automated locks, alarms, sensors, and computing devices such as a hub computing device). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door using involves issuing command for receipt by lock from portable electronic device based on successful authentication of Gerhardt with the method in which user is allowed to visually distinguish between states of the controlled device or system, and determine which instruction will be sent on activation of 

 	Regarding claim 48, Gerhardt further discloses the system, wherein the server is further configured to: determine whether the unlock transmission comprises a valid security token (para [0126], [0133], [0137] & [0156] – [0157] teaches users possessing radio tokens data and present their tokens and method used whether the virtual key is from a mobile device & para[0156] & Fig. 30 teaches mobile device (3005) and associated web service (3004), users who already possess radio tokens for the original service may present their token at the newly augmented or replacement reader device (3001) so as to pair their credential with their user account); and control the alarm based on the determination (Para[0095]- [0096] & Fig. 17 teaches disabling alarm systems for authenticated users based on the signal of authenticated credential or mobile device (1703) & para[0156] – [0157] & Fig. 30).

 	Regarding claim 49, Gerhardt further discloses the system, wherein the server is further configured to determine whether a person has crossed one or more virtual fences, the one or more virtual fences delimiting one or more zones at least partially within the dwelling (Para[0104] –[0108] & Fig. 19 teaches of the geo-fences and user detected to be moving towards or away from locking system and the information as to whether the mobile device leaves or enters the geo-fence and a geo-fence could be dynamically generated, as in a radius around a store or point location.  Or a geo-fence can be a predefined set of boundaries, like access-restricted zones or property boundaries.  User-defined geo-fences may also be in use).  

 	Regarding claim 51, Gerhardt further discloses the system, wherein the unlock transmission comprises multiple signals (para[0094]- [0096] & Fig. 17 teaches if the detector (1702) picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures). 

 	Regarding claim 52, Gerhardt further discloses the method, wherein the unlock transmission comprises multiple signals (para[0094]- [0096] & Fig. 17 teaches if the detector (1702) picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures). 
   
 	Regarding claim 53, Gerhardt further discloses the  system, wherein the unlock transmission comprises multiple signals (para[0094]- [0096] & Fig. 17 teaches if the detector (1702) picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures). 

9.	Claims 35, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Nold et al. (US 10,296,128 B1) and Fadell et al. (US 2015/0156031 A1).

 	Regarding claim 35, Gerhardt in view of Nold discloses the system of claim 31, Gerhardt in view of Nold does not explicitly discloses wherein: the one or more components further comprise at least one of lighting or a stereo; and the method further comprises triggering a control of the at least one of the lighting or the stereo based on the unlock transmission  from the mobile device.  
 	However Fadell discloses wherein: the one or more components further comprise at least one of lighting or a stereo; and the method further comprises triggering a control of the at least one of the lighting or the stereo based on the  unlock transmission  from the mobile device (Para[0126] teaches outdoor lights 114 can be turned on when it is determined that an occupant is returning home & Para[0263] teaches of user via direct user interaction with user device 166 and/or suitable smart device of system 164 accessible to user and various settings may be enables or made available during that enabled mode (e.g., turn on lights)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door using involves issuing command for 

Regarding claim 43, Gerhardt in view of Nold discloses the method of claim 39, Gerhardt in view of Nold does not explicitly disclose wherein: the one or more components further comprise at least one of lighting or a stereo; and the method further comprises triggering a control of the at least one of the lighting or the stereo based on the unlock transmission  from the mobile device.
  However Fadell discloses  wherein: the one or more components further comprise at least one of lighting or a stereo; and the method further comprises triggering a control of the at least one of the lighting or the stereo based on the unlock transmission  from the mobile device (Para[0126] teaches outdoor lights 114 can be turned on when it is determined that an occupant is returning home & Para[0263] teaches of user via direct user interaction with user device 166 and /or suitable smart device of system 164 accessible to user and various settings may be enables or made available during that enabled mode (e.g., turn on lights)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door using involves issuing command for 

Conclusion
10. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        /